Citation Nr: 0815521	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an initial separate compensable evaluation 
for erectile dysfunction (currently evaluated as a 
noncompensable complication of service-connected diabetes 
mellitus), to include entitlement to special monthly 
compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  A rating 
decision of June 2005 denied the veteran's claims of 
entitlement to service connection for a bilateral knee 
condition and arthritis.  A rating decision of March 2006 
granted service connection and assigned 20 percent evaluation 
for diabetes mellitus with erectile dysfunction.  

The issues of entitlement to service connection for a 
bilateral knee condition and arthritis being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes in opening that the RO characterized the 
issue with respect to erectile dysfunction solely in terms of 
entitlement to SMC.  As discussed below, because entitlement 
to SMC depends on evaluation of erectile dysfunction as due 
to the veteran's service-connected diabetes mellitus, the 
issue has been recharacterized as shown on the title page of 
this decision.  


FINDING OF FACT

The veteran's erectile dysfunction is manifested by sexual 
dysfunction without deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.115b, Diagnostic Code 7522 (2007).


2.  The criteria for SMC based on loss of use of a creative 
organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107(b) 
(West 2002); 38 C.F.R. § 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claim was awarded with an 
effective date of January 17, 2006, the date of his claim, 
and a noncompensable evaluation was assigned service-
connected diabetes mellitus with erectile dysfunction.  He 
was provided notice of how to appeal that decision, and he 
did so.  He was provided a June 2006 statement of the case 
that advised him of the applicable law and criteria required 
for SMC and he demonstrated his actual knowledge of what was 
required to substantiate a claim for SMC on his Notice of 
Disagreement, when he requested a "K" rating."  Also, in a 
March 2006 letter, the RO informed him that a schedular or 
extraschedular disability rating would be determined by 
applying relevant diagnostic codes in the rating schedule, to 
provide a disability rating from 0% to as much as 100% 
depending on the disability involved based on the nature of 
the symptoms of the condition for which disability 
compensation was being sought, their severity and duration, 
and their impact upon employment.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a). 

The Board notes that the veteran was not informed of the 
regulations pertaining to entitlement to SMC for loss of use 
of a creative organ until the issuance of a June 2006 
statement of the case.  Any discussion regarding notice of 
these regulations is unnecessary because his SMC claim must 
fail as he is not entitled to a compensable evaluation for 
erectile dysfunction, a necessary factual predicate for a 
grant SMC.  Thus, the veteran cannot possibly be prejudiced 
in this case because any issue regarding prejudice has been 
rendered moot by the denial of a separate compensable 
evaluation for erectile dysfunction.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.  
Moreover, the record shows that the appellant was represented 
by counsel throughout the adjudication of the claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained the veteran's service medical records, 
afforded the veteran physical examinations and obtained 
medical opinions as to the etiology and severity of his 
disabilities.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (holding that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).

Applicable regulations provide that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  
Noncompensable complications are considered part of the 
diabetic process.  Id.  The veteran's diabetes mellitus has 
been evaluated as 20 percent disabling and he has not 
appealed this evaluation.  He filed a Notice of Disagreement 
solely with respect to the evaluation of his erectile 
dysfunction.  Accordingly, the Board must evaluate the 
veteran's associated erectile dysfunction, a complication of 
his service-connected diabetes, to determine if it warrants a 
separate compensable evaluation.  

In the March 2006 rating action on appeal, the RO granted 
service connection for diabetes mellitus with erectile 
dysfunction.  In assigning the 20 percent rating for diabetes 
mellitus under Diagnostic Code 7913, the RO noted that 
noncompensable complications are considered part of the 
diabetic process.  Erectile dysfunction is evaluated under 
Diagnostic Code 7522 which provides for a single 20 percent 
rating where the evidence shows deformity of the penis with 
loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic 
Code 7522.  A footnote to this diagnostic code indicates that 
claims for penis deformities should be reviewed for 
entitlement to SMC.  See 38 U.S.C.A. §§ 1114(k) (West 2002); 
38 C.F.R. § 3.350(k) (2007).  SMC is payable for anatomical 
loss or loss of use of a creative organ.  Id.

In February 2006, the veteran was afforded a VA examination.  
In the report associated with this examination, the examiner 
related erectile dysfunction to the veteran's now service-
connected diabetes mellitus.  This examination noted that 
with treatment of erectile dysfunction, vaginal penetration 
was possible all or almost all of the time.  It did not note 
any deformity of the penis.  

In August 2006, the veteran was afforded a VA genitourinary 
examination by the same examiner who conducted the February 
2006 examination.  Notably, this time, the examiner did not 
attribute the veteran's erectile dysfunction to his diabetes 
mellitus, noting that the veteran's erectile dysfunction 
preceded the onset of diabetes mellitus by many years.  The 
examiner noted that the veteran had been diagnosed with 
diabetes mellitus in January 2006, but medical records showed 
prescriptions for medication to treat erectile dysfunction as 
early as July 2004.  The examiner also noted that the veteran 
was diagnosed and treated for capillary transitional cell 
carcinoma of the urinary bladder in 2004 which led to 
cystoscopic removal in 2004.  It was the examiner's opinion 
that the most likely etiology of the erectile dysfunction was 
the urethral or bladder surgery.  Physical examination showed 
a normal penis and that the veteran could achieve vaginal 
penetration with use of medication half the time, with normal 
ejaculation.  

The veteran is not entitled to a separate compensable 
evaluation or SMC for his erectile dysfunction.  The most 
recent VA examination includes that examiner's opinion that 
the erectile dysfunction is not related to the service-
connected diabetes mellitus.  Nevertheless, service 
connection has been granted for erectile dysfunction as part 
of that condition.  As for a separate compensable rating, the 
Board finds that the evidence does not show any deformity of 
the penis.  The VA examinations show a normal appearing penis 
and that the veteran can achieve erection and vaginal 
penetration with medication half of the time, with normal 
ejaculation.  Accordingly, a compensable evaluation is not 
warranted and he is not entitled to SMC because his has not 
lost the use of a creative organ.  


ORDER

Entitlement to an initial separate compensable evaluation for 
erectile dysfunction, to include entitlement to special 
monthly compensation (SMC) for loss of use of a creative 
organ is denied.  


REMAND

The veteran is claiming that his currently diagnosed 
arthritis and bilateral knee condition are attributable to 
service.  Of record is a March 2004 VA treatment note 
authored by a physician's assistant containing diagnoses of 
advanced arthritic changes throughout the body and bilateral 
knee replacements at an early age of 56.  In this note, the 
physician's assistant stated that the nature of the veteran's 
service as a mechanic, which required him to repetitively 
kneel, bend and crawl, hastened the arthritic degenerative 
processes in his body and was very likely the initiating 
cause for "earlier than usual" replacement of both knees.  
There is no indication that the physician's assistant 
reviewed the veteran's claims file or service medical records 
in making this statement.  The veteran's service medical 
records show that he served as a mechanic.  VA treatment 
records show that he worked as a machine operator following 
service.  Because there is insufficient medical evidence to 
decide the claim and the low threshold of a suggestion of a 
nexus between these disorders and service has been met, the 
Board finds that an examination by a qualified physician is 
necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to address the 
current nature and likely etiology of his 
claimed arthritis and bilateral knee 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination. 

If arthritis is diagnosed, the examiner 
should specifically state which joints are 
affected.

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that arthritis in 
the particular joints identified upon 
examination and/or any bilateral knee 
disorder(s) is/are attributable to 
service, particularly his service as a 
mechanic.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner is 
unable to offer an opinion, an explanation 
should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


